SWING, District Judge,
held that there was but a single point in the case, and that was: Had the commissioner of internal revenue the power and authority under the statute to prescribe the mode and the time when a legal suspension could take place in a distillery? In the regulations issued by the commissioner of internal revenue, under the law of July 20, 1868 [15 Stat 125], as amended by act of April 10, 1869 [16 Stat. 41], and entitled “Series 5, No. 7,” it is prescribed as follows: “Unless the distiller chooses to destroy the mash on hand when he suspends work, he must fix his time, so that he will have time to run off the mash on hand before the notice takes effect, as after the time stated he can have no mash, wort, or beer on his distillery premises.” There is nothing in section 22 of the act of July 20, 1868, which conflicts with that portion of the regulation which requires the distiller to “fix his time so that he will have time to run off the mash on hand before the notice takes effect;” to the contrary, the law authorizes him to make the regulation and. prescribe the mode' in which the detail of the statute is to be carried out. The answer sets this up, and avers that the distiller refused to fix his time so as to enable him to run off the beer before the legal suspension could take place. The plaintiff admits this by his demurrer. Whatever would be the opinion of the court as to the equities of the plaintiff, upon a different state of pleadings, so far as this case is concerned, the demurrer must be overruled, and the judgment given for the defendant.
Judgment was entered for the collector.